

115 HR 771 IH: Equal Access to Abortion Coverage in Health Insurance (EACH Woman) Act of 2017
U.S. House of Representatives
2017-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 771IN THE HOUSE OF REPRESENTATIVESJanuary 31, 2017Ms. Lee (for herself, Ms. Schakowsky, Ms. Clark of Massachusetts, Mr. Connolly, Miss Rice of New York, Mr. Cummings, Mr. Meeks, Mr. Grijalva, Ms. Moore, Mr. Smith of Washington, Ms. Norton, Ms. Bonamici, Mr. Foster, Mr. Moulton, Mr. Quigley, Ms. Wasserman Schultz, Ms. McCollum, Ms. Pingree, Mr. Capuano, Mr. Kildee, Mrs. Carolyn B. Maloney of New York, Ms. Clarke of New York, Mr. Yarmuth, Mr. Nadler, Mrs. Napolitano, Mr. Ryan of Ohio, Ms. Meng, Ms. Michelle Lujan Grisham of New Mexico, Mr. Ellison, Mr. Lowenthal, Mr. O'Rourke, Mr. Price of North Carolina, Mr. Takano, Ms. DeGette, Mr. Deutch, Mr. Schiff, Ms. DelBene, Mr. Norcross, Mr. Gutiérrez, Ms. DeLauro, Mrs. Watson Coleman, Mr. Welch, Mr. Lewis of Georgia, Ms. Brownley of California, Mr. Cicilline, Mr. Blumenauer, Ms. Titus, Ms. Castor of Florida, Ms. Speier, Mr. Serrano, Mr. Ted Lieu of California, Mr. Engel, Ms. Slaughter, Ms. Matsui, Mr. Tonko, Mr. Aguilar, Mr. Clay, Mr. Scott of Virginia, Ms. Frankel of Florida, Mr. Veasey, Mr. Cárdenas, Mr. Danny K. Davis of Illinois, Mr. Kennedy, Mr. McGovern, Ms. Sánchez, Ms. Judy Chu of California, Mr. Cohen, Mr. Conyers, Mr. Beyer, Mr. Perlmutter, Ms. Adams, Ms. Jayapal, Mr. Swalwell of California, Ms. Lofgren, Mr. Heck, Mrs. Lowey, Mr. Hastings, Mr. Bera, Mr. Doggett, Mrs. Lawrence, Mr. Richmond, Ms. Wilson of Florida, Mr. Keating, Mrs. Beatty, Mr. Payne, Mr. Thompson of California, Mr. Schneider, Mrs. Davis of California, Mr. Huffman, Mr. Sean Patrick Maloney of New York, Ms. Kelly of Illinois, Mr. Khanna, Ms. Tsongas, Mr. McNerney, Mr. Butterfield, Mr. Pocan, Ms. Esty, Mr. Gallego, Mr. Pallone, Ms. Eddie Bernice Johnson of Texas, Ms. Fudge, Mr. Evans, Mr. Peters, and Mrs. Torres) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure affordable abortion coverage and care for every woman, and for other purposes.
	
 1.Short titleThis Act may be cited as the Equal Access to Abortion Coverage in Health Insurance (EACH Woman) Act of 2017. 2.FindingsCongress makes the following findings:
 (1)Affordable, comprehensive health insurance that includes coverage for a full range of pregnancy-related care, including abortion, is critical to the health of every woman.
 (2)Neither a woman’s income level nor her type of insurance should prevent her from having access to a full range of pregnancy-related care, including abortion services.
 (3)No woman should have the decision to have, or not to have, an abortion made for her based on her ability or inability to afford the procedure.
 (4)Since 1976, the Federal Government has withheld funds for abortion coverage in most circumstances. As a 2017 analysis by the Guttmacher Institute shows, this affects women of reproductive age in the United States who are insured through the Medicaid program, as well as women who receive insurance or care through other Federal health plans and programs. Of women aged 15–44 enrolled in Medicaid in 2015, 58 percent lived in the 35 States and the District of Columbia that do not cover abortion, except in limited circumstances. This amounts to roughly 7.5 million women of reproductive age, including 3.5 million women living below the Federal poverty level. Women of color are disproportionately likely to be insured by the Medicaid program: Nationwide, 31 percent of Black women and 27 percent of Hispanic women aged 15–44 were enrolled in Medicaid in 2015, compared with 15 percent of White women.
 (5)Moreover, 25 States also prohibit abortion coverage in private insurance plans within or beyond health insurance marketplaces under the Patient Protection and Affordable Care Act, according to an analysis of State policies by the Guttmacher Institute.
 (6)A report by the Center for Reproductive Rights details how restrictions on abortion coverage interfere with a woman’s personal decisionmaking, with her health and well-being, and with her constitutionally protected right to a safe and legal medical procedure.
 (7)Restrictions on abortion coverage have a disproportionate impact on low-income women, women of color, immigrant women, and young women, according to reports by both the Center for American Progress and the Guttmacher Institute. Also according to the reports, these women are already disadvantaged in their access to the resources, information, and services necessary to prevent an unintended pregnancy or to carry a healthy pregnancy to term.
			3.Abortion coverage and care regardless of income or source of insurance
			(a)Ensuring abortion coverage and care through the Federal Government in its role as an insurer,
 employer, or health care providerThe Federal Government shall— (1)ensure coverage for abortion care in public health insurance programs including Medicaid, Medicare, and the Children’s Health Insurance Program;
 (2)in its role as an employer or health plan sponsor, ensure coverage for abortion care for participants and beneficiaries; and
 (3)in its role as a provider of health services, ensure abortion care is made available to individuals who are eligible to receive services in its own facilities or in facilities with which it contracts to provide medical care.
				(b)Prohibiting restrictions on private insurance coverage of abortion care
 (1)Federal restrictionsThe Federal Government shall not prohibit, restrict, or otherwise inhibit insurance coverage of abortion care by State or local government or by private health plans.
 (2)State and local government restrictionsState and local governments shall not prohibit, restrict, or otherwise inhibit insurance coverage of abortion care by private health plans.
 4.Sense of CongressIt is the sense of the Congress that— (1)the Federal Government, acting in its capacity as an insurer, employer, or health care provider, should serve as a model for the Nation to ensure coverage of abortion care; and
 (2)moreover, restrictions on coverage of abortion care in the private insurance market must end. 5.Rule of constructionNothing in this Act shall be construed to have any effect on any Federal, State, or local law that includes more protections for abortion coverage or care than those set forth in this Act.
 6.SeverabilityIf any portion of this Act or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect the portions or applications of this Act which can be given effect without the invalid portion or application.
		